Exhibit 10.8

AMENDED AND RESTATED EMPLOYMENT AGREEMENT
THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”), effective as
of January 1, 2010 (the “Effective Date”), is entered into by and between
Maguire Properties, Inc., a Maryland corporation (the “REIT”), Maguire
Properties, L.P., a Maryland limited partnership (the “Operating Partnership”),
and Peggy M. Moretti (the “Executive”). This Agreement amends and restates in
its entirety that certain employment letter agreement dated December 31, 2008,
by and between the REIT, the Operating Partnership and the Executive (the
“Original Agreement”);
WHEREAS, the parties previously entered into the Original Agreement, which set
forth the terms of the Executive’s employment with the REIT and the Operating
Partnership (collectively, the “Company”); and
WHEREAS, the parties now desire to amend and restate the Original Agreement on
the terms and conditions set forth herein, and to supersede the Original
Agreement in all respects effective as of the Effective Date.
NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:
1.Employment Period. Subject to the provisions for earlier termination
hereinafter provided, the Executive’s employment hereunder shall be for a term
(the “Employment Period”) commencing on the Effective Date and ending on
December 31, 2014 (the “Initial Termination Date”); provided, however, that this
Agreement shall be automatically extended for one additional year on the Initial
Termination Date and on each subsequent anniversary of the Initial Termination
Date, unless either the Executive or the Company elects not to so extend the
term of the Agreement by notifying the other party, in writing, of such election
not less than sixty (60) days prior to the last day of the term as then in
effect.
 
2.Terms of Employment.
 
(a)Position and Duties.
(i)    During the Employment Period, the Executive shall serve as Executive Vice
President, Investor and Public Relations, and Chief Administrative Officer of
the REIT and the Operating Partnership and shall perform such employment duties
as are usual and customary for such position. During the Employment Period, the
Executive shall be a member of the Executive Committee of the Company (if such a
committee exists), and the Executive shall report directly at all times to the
Chief Executive Officer of the Company. The Executive shall have significant
interface with the Board of Directors of the REIT (the “Board”), analysts and
major stakeholders in the Company. At the Company’s request, the Executive shall
serve the Company and/or its subsidiaries and affiliates in other offices and
capacities in addition to the foregoing consistent with the Executive’s position
as Executive Vice President, Investor and Public Relations, and Chief
Administrative Officer of the REIT and the Operating Partnership. In the event
that the Executive, during the Employment Period, serves in any one or more of
such additional capacities, the Executive’s compensation shall not be increased
beyond that specified in Section 2(b) of this Agreement. In addition, in the
event the Executive’s

--------------------------------------------------------------------------------

service in one or more of such additional capacities is terminated, the
Executive’s compensation, as specified in Section 2(b) of this Agreement, shall
not be diminished or reduced in any manner as a result of such termination for
so long as the Executive otherwise remains employed under the terms of this
Agreement.
(ii)    During the Employment Period, and excluding any periods of vacation and
sick leave to which the Executive is entitled, the Executive agrees to devote
substantially full-time attention and time during normal business hours to the
business and affairs of the Company. During the Employment Period it shall not
be a violation of this Agreement for the Executive to (A) serve on corporate,
civic or charitable boards or committees, (B) deliver lectures, fulfill speaking
engagements or teach at educational institutions or (C) manage her personal
investments, so long as such activities do not significantly interfere with the
performance of the Executive’s responsibilities as an employee of the Company in
accordance with this Agreement. It is expressly understood and agreed that to
the extent that any such activities have been conducted by the Executive prior
to the Effective Date, the continued conduct of such activities (or the conduct
of activities similar in nature and scope thereto) subsequent to the Effective
Date shall not thereafter be deemed to interfere with the performance of the
Executive’s responsibilities to the Company; provided that no such activity that
violates any written non-competition agreement between the parties shall be
permitted.
(iii)    During the Employment Period, the Executive shall perform the services
required by this Agreement at the Company’s principal offices located in
downtown Los Angeles (the “Principal Location”), except for travel to other
locations as may be necessary to fulfill the Executive’s duties and
responsibilities hereunder.
 
(b)Compensation, Benefits, Etc.
(i)    Base Salary. During the Employment Period, the Executive shall receive a
base salary (the “Base Salary”) of $325,000 per annum, as the same may be
increased thereafter pursuant to the Company’s normal practices for its
executives. The Base Salary shall be paid at such intervals as the Company pays
executive salaries generally. During the Employment Period, the Base Salary
shall be reviewed at least annually for possible increase in the Company’s
discretion. Any increase in Base Salary shall not serve to limit or reduce any
other obligation to the Executive under this Agreement. The Base Salary shall
not be reduced after any such increase and the term “Base Salary” as utilized in
this Agreement shall refer to Base Salary as so increased.
(ii)    Annual Bonus. In addition to the Base Salary, the Executive shall be
eligible to earn, for each fiscal year of the Company ending during the
Employment Period, an annual cash performance bonus (an “Annual Bonus”) under
the Company’s bonus plan or plans applicable to senior executives. The
Executive’s target Annual Bonus shall be 75% of her Base Salary actually paid
for such year and her maximum Annual Bonus shall be 150% of her Base Salary
actually paid for such year, but the actual Annual Bonus shall be determined by
the Compensation Committee of the Board in accordance with the terms and
conditions applicable to similarly situated executives of the Company under such
bonus plan(s).

-2-

--------------------------------------------------------------------------------

(iii)    Incentive, Savings and Retirement Plans. During the Employment Period,
the Executive shall be entitled to participate in all other incentive plans,
practices, policies and programs, and all savings and retirement plans,
practices, policies and programs, in each case that are applicable generally to
senior executives of the Company.
 
(iv)    Welfare Benefit Plans. During the Employment Period, the Executive and
the Executive’s eligible family members shall be eligible to participate in the
welfare benefit plans, practices, policies and programs (including, if
applicable, medical, dental, disability, employee life, group life and
accidental death insurance plans and programs) maintained by the Company for its
senior executives.
(v)     Expenses. During the Employment Period, the Executive shall be entitled
to receive prompt reimbursement for all reasonable business expenses incurred by
the Executive in accordance with the policies, practices and procedures of the
Company applicable to senior executives of the Company.
(vi)    Fringe Benefits. During the Employment Period, the Executive shall be
entitled to such fringe benefits and perquisites as are provided by the Company
to its senior executives from time to time, in accordance with the policies,
practices and procedures of the Company.
(vii)    Vacation. During the Employment Period, the Executive shall be entitled
to paid vacation in accordance with the plans, policies, programs and practices
of the Company applicable to its senior executives.
(viii)    Compensation Gross-Up. The amount of compensation payable to the
Executive pursuant to this Section 2(b) shall be “grossed up” as necessary (on
an after-tax basis) to compensate for any additional social security withholding
taxes due as a result of the Executive’s shared employment by the Operating
Partnership, the REIT and, if applicable, any subsidiary and/or affiliate
thereof. If any amounts become payable to the Executive pursuant to this Section
2(b)(viii), then such amounts shall be paid to the Executive promptly following
the remittance of such taxes to the appropriate taxing authority, but in no
event later than the end of the calendar year following that in which any such
remittance is made.        
3.Termination of Employment.
 
(a) Death or Disability. The Executive’s employment shall terminate
automatically upon the Executive’s death or Disability during the Employment
Period. For purposes of this Agreement, “Disability” shall mean the absence of
the Executive from the Executive’s duties with the Company on a full-time basis
for 90 consecutive days or for a total of 180 days in any 12-month period, in
either case as a result of incapacity due to mental or physical illness which is
determined to be total and permanent by a physician selected by the Company or
its insurers and acceptable to the Executive or the Executive’s legal
representative.
 
(b)Cause. The Company may terminate the Executive’s employment during the
Employment Period for Cause or without Cause. For purposes of this Agreement,
“Cause” shall mean the occurrence of any one or more of the following events
unless the Executive fully

-3-

--------------------------------------------------------------------------------

corrects the circumstances constituting Cause within a reasonable period of time
after receipt of the Notice of Termination (as defined below):
 
(i)    the Executive’s willful and continued failure to substantially perform
her duties with the Company, after a written demand for substantial performance
is delivered to the Executive by the Board, which demand specifically identifies
the manner in which the Board believes that the Executive has not substantially
performed her duties;
 
(ii)    the Executive’s willful commission of an act of fraud or dishonesty
resulting in economic or financial injury to the Company;
 
(iii)    the Executive’s conviction of, or entry by the Executive of a guilty or
no contest plea to, the commission of a felony or a crime involving moral
turpitude;
 
(iv)    a willful breach by the Executive of her fiduciary duty to the Company
which results in economic or other injury to the Company; or
 
(v)    the Executive’s willful and material breach of the Executive’s covenants
set forth in Sections 7(a) or 7(b) hereof.
 
For purposes of this provision, no act or failure to act on the part of the
Executive shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or based upon the advice of counsel for the Company shall
be conclusively presumed to be done, or omitted to be done, by the Executive in
good faith and in the best interests of the Company. The cessation of employment
of the Executive shall not be deemed to be for Cause unless and until there
shall have been delivered to the Executive a copy of a resolution duly adopted
by the affirmative vote of not less than two-thirds of the entire membership of
the Board at a meeting of the Board called and held for such purpose (after
reasonable notice is provided to the Executive and the Executive is given an
opportunity, together with counsel for the Executive, to be heard before the
Board), finding that, in the good faith opinion of the Board, the Executive is
guilty of any of the conduct described in Section 3(b) hereof, and specifying
the particulars thereof in detail; provided, that if the Executive is a member
of the Board, the Executive shall not vote on such resolution nor shall the
Executive be counted in determining the “entire membership” of the Board.
(c)Notice of Termination. Any termination by the Company for Cause shall be
communicated by a Notice of Termination to the other parties hereto given in
accordance with Section 10(c) of this Agreement. For purposes of this Agreement,
a “Notice of Termination” means a written notice which (i) indicates the
specific termination provision in this Agreement relied upon, (ii) to the extent
applicable, sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Executive’s employment under the
provision so indicated and (iii) if the Date of Termination (as defined below)
is other than the date of receipt of such notice, specifies the termination date
(which date shall be not more than thirty days after the giving of such notice).
The failure by the Executive or the Company to set

-4-

--------------------------------------------------------------------------------

forth in the Notice of Termination any fact or circumstance which contributes to
a showing of Cause shall not waive any right of the Executive or the Company,
respectively, hereunder or preclude the Executive or the Company, respectively,
from asserting such fact or circumstance in enforcing the Executive’s or the
Company’s rights hereunder.
 
4.Obligations of the Company upon Termination.
 
(a)Without Cause. Subject to Section 4(d) below, if during the Employment Period
the Executive incurs a “separation from service” from the Company (within the
meaning of Section 409A(a)(2)(A)(i) of the Internal Revenue Code of 1986, as
amended (the “Code”), and Treasury Regulation Section 1.409A-1(h)) (a
“Separation from Service”) during the Employment Period by reason of a
termination of the Executive’s employment without Cause:
(i)The Executive shall be paid, in a single lump sum payment on the date of the
Executive’s termination of employment, the aggregate amount of the Executive’s
earned but unpaid Base Salary and accrued but unpaid vacation pay through the
date of such termination (the “Accrued Obligations”). In addition, the Executive
shall be paid, in a single lump sum payment within 60 days after the date of the
Executive’s Separation from Service (such date, the “Date of Termination”) (with
the exact payment date to be determined by the Company in its discretion), the
aggregate amount of (A) any Annual Bonus required to be paid to the Executive
pursuant to Section 2(b)(ii) above for any fiscal year of the Company that ends
on or before the Date of Termination to the extent not previously paid (the
“Unpaid Bonus”), and (B) one (1.0) (the “Severance Multiple”) times the sum of
(x) the Base Salary in effect on the Date of Termination plus (y) the
Executive’s target Annual Bonus in effect on the Date of Termination (the
“Severance Amount”);
 
(ii)The Executive shall be paid, in a single lump sum payment within 60 days
after the Date of Termination (with the exact payment date to be determined by
the Company in its discretion), a pro rata portion of the Annual Bonus for the
partial fiscal year in which the Date of Termination occurs, equal to the Annual
Bonus earned by the Executive for the most recent completed fiscal year
preceding the Date of Termination (pro rated based on the number of days in the
fiscal year in which the Date of Termination occurs through the Date of
Termination) (a “Pro-Rated Annual Bonus”);
 
(iii)During the period commencing on the Date of Termination and ending on the
earlier of (i) the eighteen month anniversary of the Date of Termination and
(ii) the expiration of the Executive’s eligibility for benefits under Section
4980B of the Code and the regulations thereunder (“COBRA”), the Company shall
continue to provide the Executive and the Executive’s eligible family members
with group health insurance coverage at least equal to that which would have
been provided to them if the Executive’s employment had not been terminated;
provided, however, that if the Executive becomes re-employed with another
employer and is eligible to receive group health insurance coverage under
another employer’s plans, the Company’s obligations under this Section 4(a)(iii)
shall be reduced to the extent comparable coverage is actually provided to the
Executive and the Executive’s eligible family members, and any such coverage
shall be reported by the Executive to the Company; and

-5-

--------------------------------------------------------------------------------

 
(iv)For a period of not more than one year following the Date of Termination,
the Company shall, at its sole expense and on an as-incurred basis, provide the
Executive with reasonable outplacement services directly related to the
Executive’s Separation from Service which shall be consistent with industry
practice for similarly situated executives.
 
Notwithstanding the foregoing, in no event shall payment of the amounts provided
for above be required to be made unless the Executive executes and delivers to
the Company a release of claims in substantially the form attached hereto as
Exhibit A (the “Release”) within twenty-one (21) days (or, to the extent
required by applicable law, forty-five (45) days) following the Date of
Termination, and the Executive does not revoke such release within seven (7)
days thereafter.
 
(b)For Cause. If the Executive’s employment shall be terminated by the Company
for Cause during the Employment Period, the Company shall have no further
obligations to the Executive under this Agreement other than pursuant to
Sections 5, 6 and 10(b) hereof, and the obligation to pay to the Executive the
Accrued Obligations in cash within 30 days after the date of the Executive’s
termination. For the avoidance of doubt, neither (i) the obligations of the
Company under the Company’s Indemnification Agreement with Executive, nor (ii)
any obligation of the Company to pay or provide accrued or vested benefits to
which the Executive may be entitled under the Company’s 401(k), savings and
retirement plans and welfare benefit plans as in effect from time to time, shall
be deemed “obligations to the Executive under this Agreement” for purposes of
this Section 4(b).
 
(c)Death or Disability. Subject to Section 4(d) below, if the Executive incurs a
Separation from Service by reason of the Executive’s death or Disability during
the Employment Period:
 
(i)The Accrued Obligations shall be paid to the Executive’s estate or
beneficiaries or to the Executive, as applicable, in cash within 30 days after
the date of the Executive’s termination (with the exact payment date to be
determined by the Company in its discretion);
 
(ii)100% of the Executive’s annual Base Salary, as in effect on the Date of
Termination, shall be paid to the Executive’s estate or beneficiaries or to the
Executive, as applicable, in cash within 30 days following the Date of
Termination (with the exact payment date to be determined by the Company in its
discretion);
 
(iii)During the period commencing on the Date of Termination and ending on the
earlier of (a) the twelve month anniversary of the Date of Termination and (b)
the expiration of the Executive’s eligibility for benefits under COBRA, the
Executive and the Executive’s eligible family members shall continue to be
provided with group health insurance coverage at least equal to that which would
have been provided to them if the Executive’s employment had not been
terminated; provided, however, that if the Executive becomes re-employed with
another employer and is eligible to receive group health insurance coverage
under another employer’s plans, the Company’s obligations under this Section
4(c)(iii) shall be reduced to the extent comparable coverage is actually
provided to the Executive and the Executive’s eligible family members, and any
such coverage shall be reported by the Executive to the Company.

-6-

--------------------------------------------------------------------------------

 
(d)Six-Month Delay. Notwithstanding anything to the contrary in this Agreement,
no compensation or benefits, including without limitation any severance payments
or benefits payable under Sections 4 or 5 hereof, shall be paid to the Executive
during the 6-month period following the Executive’s “separation from service”
(within the meaning of Section 409A(a)(2)(A)(i) of the Code) if the Company
determines that paying such amounts at the time or times indicated in this
Agreement would be a prohibited distribution under Section 409A(a)(2)(B)(i) of
the Code. If the payment of any such amounts is delayed as a result of the
previous sentence, then on the first business day following the end of such
6-month period (or such earlier date upon which such amount can be paid under
Section 409A of the Code without resulting in a prohibited distribution,
including as a result of the Executive’s death), the Company shall pay the
Executive a lump-sum amount equal to the cumulative amount that would have
otherwise been payable to the Executive during such period.
 
5.Non-exclusivity of Rights. Nothing in this Agreement shall prevent or limit
the Executive’s continuing or future participation in any plan, program, policy
or practice provided by the Company and for which the Executive may qualify, nor
shall anything herein limit or otherwise affect such rights as the Executive may
have under any contract or agreement with the Company. Amounts which are vested
benefits or which the Executive is otherwise entitled to receive under any plan,
policy, practice or program of or any contract or agreement with the Company at
or subsequent to the Date of Termination shall be payable in accordance with
such plan, policy, practice or program or contract or agreement except as
explicitly modified by this Agreement.
 
6.Full Settlement. The Company’s obligation to make the payments provided for in
this Agreement and otherwise to perform its obligations hereunder shall not be
affected by any set-off, counterclaim, recoupment, defense or other claim, right
or action which the Company may have against the Executive or others. In no
event shall the Executive be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to the Executive under
any of the provisions of this Agreement and except as expressly provided, such
amounts shall not be reduced whether or not the Executive obtains other
employment. The Company agrees to pay as incurred (within 30 days following the
Company’s receipt of an invoice from the Executive), to the full extent
permitted by law, all reasonable legal fees and expenses which the Executive or
her beneficiaries may reasonably incur as a result of any contest (regardless of
the outcome thereof) by the Company, the Executive or others of the validity or
enforceability of, or liability under, any provision of this Agreement or any
guarantee of performance thereof (including as a result of any contest by the
Executive or her beneficiaries about the amount of any payment pursuant to this
Agreement), plus in each case interest on any delayed payment at the applicable
Federal rate provided for in Section 7872(f)(2)(A) of the Code. The preceding
sentence shall not apply with respect to any such contest if the court having
jurisdiction over such contest determines that the Executive’s claim in such
contest is frivolous or maintained in bad faith.
 
7.Confidential Information and Non-Solicitation.
 
(a)The Executive shall hold in a fiduciary capacity for the benefit of the
Company all secret or confidential information, knowledge or data relating to
the REIT, the Operating Partnership, Maguire Services, Inc., a Maryland
corporation, and their respective subsidiaries and affiliates (collectively, the
“Maguire Group”), and each of their respective

-7-

--------------------------------------------------------------------------------

businesses, which shall have been obtained by the Executive during the
Executive’s employment by the Company and which shall not be or become public
knowledge (other than by acts by the Executive or representatives of the
Executive in violation of this Agreement). After termination of the Executive’s
employment with the Company, the Executive shall not, without the prior written
consent of the Company or as may otherwise be required by law or legal process,
communicate or divulge any such information, knowledge or data to anyone other
than the Company and those designated by it; provided, that if the Executive
receives actual notice that the Executive is or may be required by law or legal
process to communicate or divulge any such information, knowledge or data, the
Executive shall promptly so notify the Company.
(b)While employed by the Company, and for two years after the Date of
Termination, the Executive shall not directly or indirectly solicit, induce, or
encourage any employee, consultant, agent, customer, vendor, or other parties
doing business with any member of the Maguire Group to terminate their
employment, agency, or other relationship with the Maguire Group or such member
or to render services for or transfer their business from the Maguire Group or
such member and the Executive shall not initiate discussion with any such person
for any such purpose or authorize or knowingly cooperate with the taking of any
such actions by any other individual or entity.
 
(c)In no event shall an asserted violation of the provisions of this Section 7
constitute a basis for deferring or withholding any amounts otherwise payable to
the Executive under this Agreement. However, in recognition of the facts that
irreparable injury will result to the Company in the event of a breach by the
Executive of her obligations under Sections 7(a) and (b) of this Agreement, that
monetary damages for such breach would not be readily calculable, and that the
Company would not have an adequate remedy at law therefor, the Executive
acknowledges, consents and agrees that in the event of such breach, or the
threat thereof, the Company shall be entitled, in addition to any other legal
remedies and damages available, to specific performance thereof and to temporary
and permanent injunctive relief (without the necessity of posting a bond) to
restrain the violation or threatened violation of such obligations by the
Executive.
 
8.Successors.
 
(a)This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Executive’s legal representatives.
(b)This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.
(c)The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.

-8-

--------------------------------------------------------------------------------

9.Payment of Financial Obligations. The payment or provision to the Executive by
the Company of any remuneration, benefits or other financial obligations
pursuant to this Agreement shall be allocated to the Operating Partnership, the
REIT and, if applicable, any subsidiary and/or affiliate thereof in accordance
with the Employee Sharing and Expense Allocation Agreement, by and between the
REIT, the Operating Partnership, and Maguire Services, Inc., as in effect from
time to time.
 
10.Miscellaneous.
 
(a)Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California, without reference to
principles of conflict of laws. The captions of this Agreement are not part of
the provisions hereof and shall have no force or effect.
(b)Arbitration. Except as set forth in Section 7(c) above, any disagreement,
dispute, controversy or claim arising out of or relating to this Agreement or
the interpretation of this Agreement or any arrangements relating to this
Agreement or contemplated in this Agreement or the breach, termination or
invalidity thereof shall be settled by final and binding arbitration
administered by JAMS/Endispute in Los Angeles, California in accordance with the
then existing JAMS/Endispute Arbitration Rules and Procedures for Employment
Disputes. In the event of such an arbitration proceeding, the Executive and the
Company shall select a mutually acceptable neutral arbitrator from among the
JAMS/Endispute panel of arbitrators. In the event the Executive and the Company
cannot agree on an arbitrator, the Administrator of JAMS/Endispute will appoint
an arbitrator. Neither the Executive nor the Company nor the arbitrator shall
disclose the existence, content, or results of any arbitration hereunder without
the prior written consent of all parties. Except as provided herein, the Federal
Arbitration Act shall govern the interpretation, enforcement and all
proceedings. The arbitrator shall apply the substantive law (and the law of
remedies, if applicable) of the state of California, or federal law, or both, as
applicable, and the arbitrator is without jurisdiction to apply any different
substantive law. The arbitrator shall have the authority to entertain a motion
to dismiss and/or a motion for summary judgment by any party and shall apply the
standards governing such motions under the Federal Rules of Civil Procedure. The
arbitrator shall render an award and a written, reasoned opinion in support
thereof. Judgment upon the award may be entered in any court having jurisdiction
thereof.
 
(c)Notices. All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:
 
If to the Executive: at the Executive’s most recent address on the records of
the Company,
If to the REIT or the Operating Partnership:
Maguire Properties, Inc.
355 South Grand Avenue, Ste. 3300
Los Angeles, CA 90071

-9-

--------------------------------------------------------------------------------

Attn: General Counsel
with a copy to:
Latham & Watkins LLP
355 South Grand Avenue
Los Angeles, CA 90071
Attn: Julian Kleindorfer
 
or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.
(d)Sarbanes-Oxley Act of 2002. Notwithstanding anything herein to the contrary,
if the Company determines, in its good faith judgment, that any transfer or
deemed transfer of funds hereunder is likely to be construed as a personal loan
prohibited by Section 13(k) of the Exchange Act and the rules and regulations
promulgated thereunder, then such transfer or deemed transfer shall not be made
to the extent necessary or appropriate so as not to violate the Exchange Act and
the rules and regulations promulgated thereunder.
 
(e) Section 409A of the Code.
 
(i)To the extent applicable, this Agreement shall be interpreted and applied
consistent and in accordance with Section 409A of the Code and Department of
Treasury regulations and other interpretive guidance issued thereunder.
Notwithstanding any provision of this Agreement to the contrary, if the Company
determines that any compensation or benefits payable under this Agreement may
not be either exempt from or compliant with Section 409A of the Code and related
Department of Treasury guidance, the Company may in its sole discretion adopt
such amendments to this Agreement or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions, that the Company determines are necessary or appropriate to
(i) exempt the compensation and benefits payable under this Agreement from
Section 409A of the Code and/or preserve the intended tax treatment of such
compensation and benefits, or (ii) comply with the requirements of Section 409A
of the Code and related Department of Treasury guidance; provided, however, that
this Section 10(e)(i) does not create an obligation on the part of the Company
to adopt any such amendment, policy or procedure or take any such other action.
 
(ii)To the extent permitted under Section 409A of the Code, any separate payment
or benefit under this Agreement or otherwise shall not be deemed “nonqualified
deferred compensation” subject to Section 409A of the Code and Section 9(c)
hereof to the extent provided in the exceptions in Treasury Regulation Section
1.409A-1(b)(4), Section 1.409A-1(b)(9) or any other applicable exception or
provision of Section 409A of the Code.
 
(iii)To the extent that any payments or reimbursements provided to the Executive
under this Agreement are deemed to constitute compensation to which Treasury
Regulation Section 1.409A-3(i)(1)(iv) would apply, such amounts shall be paid

-10-

--------------------------------------------------------------------------------

or reimbursed to the Executive reasonably promptly, but not later than December
31 of the year following the year in which the expense was incurred. The amount
of any such payments eligible for reimbursement in one year shall not affect the
payments or expenses that are eligible for payment or reimbursement in any other
taxable year, and the Executive’s right to such payments or reimbursement shall
not be subject to liquidation or exchange for any other benefit.
 
(f)Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.
 
(g)Withholding. The Company may withhold from any amounts payable under this
Agreement such Federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.
 
(h)No Waiver. The Executive’s or the Company’s failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right the Executive or the Company may have hereunder shall not be deemed to be
a waiver of such provision or right or any other provision or right of this
Agreement.
 
(i)Entire Agreement. As of the Effective Date, this Agreement constitutes the
final, complete and exclusive agreement between the Executive and the Company
with respect to the subject matter hereof and replaces and supersedes any and
all other agreements, offers or promises, whether oral or written, between the
parties concerning the subject matter hereof (including, without limitation, the
Original Agreement).
 
(j)Amendment. This Agreement may not be amended or modified otherwise than by a
written agreement executed by the parties hereto or their respective successors
and legal representatives.
 
(k)Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original but which together shall
constitute one and the same instrument.

-11-

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from the Board, each of the REIT and the Operating
Partnership has caused these presents to be executed in its name on its behalf,
all as of the day and year first above written.
 
MAGUIRE PROPERTIES, INC.,
a Maryland corporation
 
 
By: /s/ JONATHAN L. ABRAMS     
Name: Jonathan L. Abrams
Title: SVP & General Counsel
 
 
MAGUIRE PROPERTIES, L.P.,
a Maryland limited partnership
 
By: Maguire Properties, Inc.
Its: General Partner
 
 
By: /s/ JONATHAN L. ABRAMS     
Name: Jonathan L. Abrams
Title: SVP & General Counsel
 
 
EXECUTIVE
 
 
By: /s/ PEGGY M. MORETTI
Peggy M. Moretti
 